      Case 4:20-cv-01837 Document 5 Filed on 06/05/20 in TXSD Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

STEPHEN WARFIELD LIVINGS,                      §
                                               §
               Petitioner,                     §
                                               §
v.                                             §           CIVIL ACTION H-20-1837
                                               §
LORIE DAVIS,                                   §
                                               §
               Respondent.                     §

                                   ORDER OF DISMISSAL

       Petitioner, a state inmate proceeding pro se, filed this section 2254 habeas petition

challenging his 2018 state conviction and 26-year sentence for possession of a controlled

substance with intent to distribute. Public state court records show that petitioner was

convicted and sentenced on June 7, 2018, in Harris County, Texas, and that the conviction

was affirmed on appeal on March 12, 2020. Petitioner’s petition for discretionary review

remains pending in the Texas Court of Criminal Appeals. See State v. Livings, PD-0366-20.

       A petitioner must fully exhaust state court remedies before seeking federal habeas

relief. 28 U.S.C. § 2254(b). To exhaust in accordance with section 2254, a petitioner must

fairly present the factual and legal basis of any claim to the highest available state court for

review prior to raising it in federal court. Deters v. Collins, 985 F.2d 789, 795 (5th Cir.

1993). This exhaustion requirement is satisfied when the substance of the federal habeas

claim is fairly presented to the Texas Court of Criminal Appeals on direct appeal or in state

post-conviction proceedings. Fisher v. State of Texas, 169 F.3d 295, 302 (5th Cir. 1999).
      Case 4:20-cv-01837 Document 5 Filed on 06/05/20 in TXSD Page 2 of 2




Exceptions exist only where there is an absence of available state corrective process or

circumstances exist that render the available process ineffective. 28 U.S.C. § 2254(b)(1)(B).

       A review of public online state court records shows that petitioner has not completed

direct appeal of his conviction and has not pursued an application for state habeas relief.

Moreover, he does not demonstrate an absence of available state corrective process or

circumstances rendering the available process ineffective. Consequently, petitioner did not

exhaust his habeas claims through the state courts prior to seeking federal relief with this

Court, and his petition must be dismissed.

       This lawsuit is DISMISSED WITHOUT PREJUDICE for failure to exhaust. A

certificate of appealability is DENIED. Any and all pending motions are DENIED AS

MOOT.

       Signed at Houston, Texas, on June 5, 2020.




                                                        Gray H. Miller
                                              Senior United States District Judge




                                             2
